Citation Nr: 0118934	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  94-47 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a request for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$11,302, including whether the debt was properly created, was 
received in a timely manner.

2.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the amount of $1,711, including 
whether the debt was properly created.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.  
He died in September 1978.  The appellant is the veteran's 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of January and May 1994 by 
the Committee on Waivers and Compromises (Committee) at the 
North Little Rock, Arkansas, Regional Office (RO).  The 
decisions denied waiver of recovery of an overpayment in the 
amount of $1,711, and also determined the a request for 
waiver of an overpayment in the amount of $11,302 had not 
been filed within the applicable time limit.

The Board remanded the case for additional development in 
February 1997.  Subsequently, in December 1999, the Board 
again remanded the case for the purpose of having the RO 
review additional evidence which the appellant had submitted.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained. 

2.  The VA Debt Management Center sent a letter to the 
appellant on May 11, 1992, notifying her that an overpayment 
had been created in the amount of $11,302, and that she had 
the right to dispute the amount of the debt or request a 
waiver of recovery of the indebtedness within 180 days.

3.  The appellant's request for a waiver of recovery of the 
$11,302 indebtedness was received in December 1993.

4.  An overpayment of $1,711 was created when the appellant 
received pension benefits that were paid based on incorrect 
information which the appellant provided regarding her 
income.

5.  The record contains evidence of fraud, bad faith, or 
misrepresentation on the part of the appellant as there was 
willful failure on the appellant's part to disclose a 
material fact, with intent to obtain or retain eligibility 
for additional pension benefits. 


CONCLUSIONS OF LAW

1.  The appellant's request for waiver of recovery of an 
overpayment indebtedness in the amount of $11,302 plus 
accrued interest, to include whether the debt was properly 
created, was not timely filed.  38 U.S.C.A. § 5302 (West 1991 
& Supp. 2000); 38 C.F.R. § 1.963 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The overpayment of death pension in the amount of $1,711 
was properly created and requirements for a waiver of 
recovery of an overpayment of death pension benefits 
calculated in that amount have not been met.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claims for benefits.  The Board concludes 
the discussions in the statement of the case (SOC), 
supplemental statements of the cases (SSOCs) and letters sent 
to the appellant informed her of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has declined the opportunity for a 
personal hearing.  The RO has obtained information regarding 
the appellant's earnings from the Social Security 
Administration.  The Board notes that the record at one time 
included an extra file containing income verification 
evidence obtained from the Internal Revenue Service.  
Although that file was lost and believed to have been 
destroyed, the relevant facts from that file are summarized 
in the claims file.  The Board also notes that the appellant 
has refused to complete and return authorization forms which 
would allow VA to obtain additional information from the 
Internal Revenue Service.  

The Board is unaware of any additional relevant evidence that 
is available.  The appellant has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of this claim.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). See also Zarycki v. Brown, 6 Vet. App. 91, 
100 (1993).  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board has reviewed the full history of all events leading 
to this appeal.  As noted above, the veteran died in 
September 1978, and the appellant is the surviving spouse.  
The RO awarded pension benefits effective September 1, 1978.  
In Janaury 1980, she reported that she began receiving other 
income on May 18, 1979.  This income caused her to become 
ineligible to receive VA pension.  Therefore, her pension was 
terminated retroactively, and an overpayment debt was 
established in the amount of $909.37.  The appellant made at 
least partial repayment of that amount.  That overpayment is 
not on appeal, and is noted by the Board for the purpose of 
demonstrating the appellant's knowledge of the requirements 
of the VA pension system.  

In July 1989, the appellant again requested death pension, 
indicating that she was not employed and that her dislocated 
workers benefits had ended.  In August 1989, she submitted an 
improved pension eligibility verification report on which she 
stated that she had not worked in the previous 12 months, and 
had no income from any source.  In September 1989, the RO 
sent a letter to the appellant advising her that her claim 
for pension had been approved effective from August 1, 1989, 
in the amount of $360 per month.  The letter explained that 
this award action was based on countable income of zero 
dollars, and that she must notify the VA immediately if she 
received income from any other source.  It was further 
explained that failure to inform the VA of any change in 
income may result in the creation of an overpayment.  

In July 1990, the appellant submitted an improved pension 
eligibility verification report in which she stated that she 
had no income from wages, interest and dividends, or any 
other source.  She also reported that she did not work at any 
time during the past 12 months.  In August 1990, the RO sent 
a letter to the appellant stating that based on review of the 
income verification report, which showed income of zero 
dollars, the award of pension would be continued.  The RO 
again advised the appellant that she must notify the VA 
immediately of any change in her income or net worth.  In 
August 1991, the appellant submitted another income 
verification report showing no employment and no income from 
any source.  In August 1991, the RO sent the appellant 
another letter containing the same information as stated in 
the previous letters.  

In October 1991, the RO wrote to the appellant and advised 
her that the RO had received a signed verification from the 
appellant that she had interest income of $4,112 during 1989.  
Based on this, the RO requested that she submit a net worth 
statement.  In February 1992, the RO wrote to the appellant 
and noted that she had not responded to the previous letter 
requesting information regarding her net worth.  Therefore, 
the RO proposed reducing her pension benefits effective from 
August 1, 1989, onward.  She was advised of her right to 
submit evidence showing that the proposed action should not 
be taken.  

In April 1992, the RO wrote to the appellant and notified her 
that her pension benefits had been reduced effective from 
August 1, 1989.  It was explained that this adjustment 
resulted in an overpayment, and that she would be notified of 
the amount.  She was again advised that she could submit new 
evidence or request a hearing in connection with the matter.  
She was also advised that she could appeal the decision to 
the Board at any time within one year from the date of the 
letter.  Subsequently, in May 1992, the VA Debt Management 
Center wrote to the appellant and advised her that the 
reduction in pension benefits had resulted in an overpayment 
in the amount of $11,302.  She was advised that she had a 
right to dispute the amount of the debt.  She was also 
advised that she could request a waiver of the debt within 
180 days.  The appellant did not reply to either of these 
letters.

In October 1992, the RO wrote to the appellant and advised 
her that they had not received an income verification report 
which had been sent to her in August 1992.  No reply was 
received, so her benefits were suspended on October 1, 1992.  
Subsequently, the RO received income verification information 
signed by the appellant and from her employer showing that 
she had earned income of $8,795 in 1990, $20,709 in 1991, and 
$22,037 in 1992.  

In August 1993, the appellant submitted an income 
verification form in which she reported that she had not 
worked in the previous 12 months, and that she had no wages 
or other income.  In September 1993, the RO wrote to the 
appellant and advised her that the benefits would be reduced 
effective from February 1, 1990, based on the income which 
she had received from wages.  In October 1993, the RO 
effectuated that decision.  The Board notes that this 
retroactive reduction resulted in a second overpayment, this 
time in the amount of $1,711.  

In December 1993, the appellant requested a waiver of the 
overpayment.  She stated that she would have hardship because 
she was unemployed and had exhausted her unemployment 
compensation.  She stated that the VA was her only means of 
support.  In a decision of January 1994, the Committee 
determined that a waiver of the overpayment of $1,711 was not 
warranted because the appellant had exercised bad faith to 
obtain the VA benefits.  Subsequently, in May 1994, the 
committee issued a decision in which it concluded that it 
could not consider waiving the first overpayment in the 
amount of $11,302 because a request had not been received 
within the applicable time limit.  

Evidence which was subsequently received includes an 
employment information form dated in March 1994 from the 
appellant's former employer which is to the effect that she 
was employed from September 28, 1990, to December 21, 1992.  
Her earnings in the last 12 months had been $22,037.87.  A 
report of contact dated in January 2001 shows that the Social 
Security Administration reported that the appellant had no 
income from wages in 1989, had income of $8,795.80 in 1990, 
$20,709.53 in 1991, $22,037 in 1992, and $1,393.42 in 1993.  
It was noted that these figures did not include any 
unemployment compensation as that did not show up on Social 
Security records.  

I.  Whether A Request For Waiver Of Recovery Of An 
Overpayment
 Of Death Pension Benefits, Including Whether The Debt
 Was Properly Created, In The Amount Of $11,302.

The appellant contends that the VA made a mistake by 
concluding that her request for a waiver was not submitted in 
a timely manner.  After considering all of the evidence of 
record, the Board finds that the Committee was correct in 
denying the request for a waiver.  The Board notes that the 
April 1992 decision to reduce pension benefits effective from 
August 1989 and the decision that this action had resulted in 
an overpayment of $11,302 became final after the appellant 
did not initiate an appeal within the one year period 
following that decision.  38 C.F.R. § 7105.  Therefore, it is 
too late for the appellant to challenge whether the debt was 
properly created.  

Regarding the timeliness of the waiver request for that 
overpayment, under 38 U.S.C.A. § 5302; 38 C.F.R. § 1.964(e) 
(2000), a request for a waiver of an overpayment must be made 
within 180 days of the date of notification of the 
indebtedness.  The record reflects that the VA Debt 
Management Center sent a letter to the appellant on May 11, 
1992, advising her that an overpayment indebtedness plus 
accrued interest had been created, and that she had the right 
to request a waiver of recovery of the overpayment within 180 
days.  However, there is no question that the appellant did 
not request a waiver within that period.  Although the 
appellant may not recall having received this letter, the 
Board notes that the letter would have been sent to the 
appellant in the regular course of business.  There is no 
indication that the letter was returned.  In Evans v. Brown, 
9 Vet. App. 273 (1996), the United States Court of Appeals 
for Veterans Claims held that, with respect to an appellant's 
contention that he was never notified of a September 1990 RO 
decision or of his right to appeal that decision, the 
"presumption of regularity" applies to the mailing of 
notice of the September 1990 RO decision to the appellant at 
his last known address of record.  The Court stated that an 
appellant's mere assertion of non receipt of notice of an RO 
decision is not "clear evidence" to rebut the presumption 
of proper mailing.  As applied to the present case, the fact 
that the appellant does not recall receiving the notice of 
her right to request a waiver is not sufficient to show that 
she did not receive that notice.  

The Board has considered the appellant's implied argument 
that she did not know what a waiver was and, therefore, could 
not make a waiver request within the applicable time limit.  
The Board notes that the applicable regulation, 38 C.F.R. 
§ 1.963, does not, however, provide for extension in 
circumstances where the appellant does not fully understand 
her right to request a waiver after receiving notice of that 
right.  Therefore, the appellant's lack of understanding does 
not provide a valid excuse for failing to meet the VA time 
limit.  Accordingly, the Board concludes that the appellant's 
request for waiver of recovery of an overpayment indebtedness 
in the amount of $11,203 plus accrued interest was not timely 
filed.


II.  Entitlement To Waiver Of Recovery Of An Overpayment Of 
Death
 Pension Benefits In The Amount Of $1,711, Including
 Whether The Debt Was Properly Created.

The appellant contends that the RO made a mistake by denying 
her claim for waiver of recovery of an overpayment of death 
pension benefits in the amount of $1,711.  She argues that 
repayment would deprive her of funds that she needs to live 
on.  She has also stated that she did not report any income 
because she was not sure of the meaning of that word because 
she did not read the statement from the VA clearly, and had 
been told by someone at the VA that she was entitled to such 
benefits because she was a widow.  

The Board finds initially that this debt was properly 
created.  The surviving spouse of a veteran is entitled to 
receive VA improved death pension where the veteran satisfies 
the service requirements of section 1521(j) or, at time of 
death, was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability. See 38 
U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement 
exists if, among other things, the surviving spouse meets the 
net worth requirements and has an annual income not in excess 
of the applicable maximum annual pension rate. See 38 
U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.24, 
3.274.  The maximum annual rate is periodically increased 
from year to year. See 38 C.F.R. § 3.23(a).  This maximum 
amount is determined by statute as promulgated by Congress; 
it is not set by VA, nor may VA amend or waive the statutory 
provisions.  The maximum rate of an improved death pension is 
reduced by the amount of the countable annual income of the 
surviving spouse. See 38 C.F.R. § 3.23(b).  The statute and 
VA regulations provide that "annual income" includes payments 
of any kind from any source, unless explicitly exempted by 
statute or regulation.  38 U.S.C. § 1503; 38 C.F.R. § 3.271; 
see also 38 C.F.R. § 3.272 (setting forth exclusions from 
income).  

The RO determined that the unreported income was countable 
income for pension purposes, and, effective February 1, 1990, 
reduced the appellant's improved death pension benefits 
accordingly.  That reduction was based on information 
received from the Internal Revenue Service, and was later 
confirmed by the Social Security Administration.  The 
appellant has not presented sufficient evidence demonstrating 
that her income was less than the amount shown by the income 
verification sources.  She has refused to cooperate in the 
development of evidence on this subject.  Accordingly, the 
Board concludes that the appellant's award of improved death 
pension benefits was properly reduced as of February 1, 1990, 
on the basis that her annual income exceeded the income limit 
for such benefits.

With respect to the claim for a waiver of the overpayment, in 
a decision of January 1994, the Committee concluded that 
waiver of collection of an overpayment in the amount of 
$1,711 was not warranted.  The committee stated that there 
was evidence of bad faith in the creation of the debt. 

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962 (2000).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (2000).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

Significantly, however, there cannot be any indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking the waiver.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.964(a), 1.964(a)(2) (2000).  The 
misrepresentation must be more than non-willful or mere 
inadvertence.  See 38 C.F.R. § 1.962(b) (2000).  The term 
"bad faith" generally describes unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  See 38 C.F.R. 
§ 1.965(b)(2) (2000).  Lack of good faith is an absence of an 
honest intention to abstain from undertaking unfair advantage 
of the holder and/or the Government.  See 38 C.F.R. 
§ 1.965(b)(2) (2000).

The Committee determined that the indebtedness resulted from 
bad faith on the appellant's part, which constituted a legal 
bar to granting the requested waiver.  The Board concurs with 
this determination that there was willful failure on the 
appellant's part to disclose a material fact, with intent to 
obtain or retain eligibility for additional pension benefits 
and, thus, waiver is precluded pursuant to 38 U.S.C.A. § 5302 
(West 1991).  In light of the repeated incidents of failure 
to report income after having been repeatedly instructed 
regarding the importance of doing so, the Board concludes 
that this misrepresentation was willful and was not due to 
mere inadvertence.  The appellant's failure to fully report 
her financial status directly was material as it resulted in 
the creation of the overpayment.

The letters show that she was advised that her pension award 
had been continued, and that the award action was based on 
annual income of zero dollars.  She was also advised the rate 
of VA pension was directly related to her family's income, 
and that an adjustment to her payments must be made whenever 
her family's income changed.  Therefore, she was instructed 
that she must immediately notify the VA if her income 
changed.  It was further noted that failure to inform the VA 
promptly of income changes may result in the creation of an 
overpayment.  The appellant had previously had an overpayment 
which resulted from going to work without notifying the VA of 
her change in income, so she was well aware of her 
responsibilities in this regard.  However, she failed to 
contact the VA when she started working.  

In her income verification forms for the relevant time 
period, she reported that she had no earnings or other 
income, and that she was not employed.  Of particular 
significance is the August 1991 statement in which she denied 
working and denied having income.  The statement subsequently 
received from her employer shows that she was working at that 
time.  The Social Security records show income of $20,709.53 
during that year.  In light of this bad faith and 
misrepresentation, the Board need not address the elements 
listed above, such as whether repayment would cause undue 
hardship.  Based on its review of the relevant evidence in 
this matter, it is the decision of the Board that a waiver of 
recovery of the overpayment of $1,711 is not warranted.  


ORDER

1.  As the request for a waiver of recovery of an overpayment 
of death pension in the amount of $11,302 plus accrued 
interest, including whether the debt was properly created, 
was not timely filed, the appeal is denied.

2.  Waiver of recovery of an overpayment of death pension 
benefits calculated in the amount of $1,711 is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

